Citation Nr: 0904002	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a left ankle 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for a 
service-connected left wrist disability.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
until his retirement in June 2003, including service in the 
Southwest Asia Theater of Operations.  Commendations and 
awards include a Bronze Star Medal; a Southwest Asia Service 
Medal with 2 Bronze Service Stars; and a Kuwait Liberation 
Medal (K).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for service connection for degenerative disc disease of the 
lumbar spine and assigned a noncompensable evaluation 
effective July 1, 2003; and which denied the veteran's claims 
for service connection for bilateral ankle and bilateral 
wrist disorders.  

In October 2007 the Board remanded the matter for additional 
development, including the provision to the veteran of 
compensation and pension (C&P) examinations.  The reports of 
those examinations, which were duly conducted in August 2008, 
are of record.

In a rating decision dated in September 2008 the Appeals 
Management Center granted service connection for a right 
ankle disorder and a left wrist disorder, each effective July 
1, 2003.  Service connection for a right ankle and left wrist 
disability having been granted, these issues are no longer on 
appeal.

In a rating decision dated in September 2008 the RO increased 
the rating for the veteran's service-connected lumbar spine 
disorder from 0 percent to 20 percent effective July 1, 2003.  

The Board notes that in statements received by the Board in 
December 2008 and January 2009 the veteran spoke at length 
regarding his appeals for service connection for a left ankle 
and right wrist disorder, and his appeal for a higher rating 
for his service-connected back disability.  Although the 
veteran did not include a waiver of consideration by the 
agency of original jurisdiction, the Board notes that these 
statements are duplicative of arguments made in the veteran's 
March 2005 substantive appeal, so remand for issuance of a 
Supplemental Statement of the Case in accordance with 38 
C.F.R. § 20.1304(c) is not warranted. 

The issue of entitlement to an initial compensable rating for 
a left wrist disability is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The veteran's left ankle and right wrist pain is not 
linked by competent medical evidence to any disease or injury 
during service; is not substantiated by any physical 
examination or laboratory test; and is not manifest to a 
degree of at least 10 percent.

2.  Prior to August 25, 2008, the veteran's lumbar spine 
disability was not productive of incapacitating episodes, 
ankylosis, severe lumbosacral strain, severe limitation of 
motion, or forward flexion of 30 degrees or less.  There was 
also no evidence of associated objective neurologic 
abnormalities / neurologic signs and symptoms resulting from 
disc disease that were present constantly or nearly so.  

3.  Effective August 25, 2008, the veteran's lumbar spine 
disability has been productive of pain beginning at 10-15 
degrees of the thoracolumbar spine, and objective evidence 
shows associated mild left sided sciatica manifested by 
complaints of pain and objectively by vibration and light 
touch sense of 1/2.  

4.  The veteran's service-connected lumbar disability has not 
been productive of incapacitating episodes, unfavorable 
ankylosis of the thoracolumbar spine or of the entire spine, 
or moderate left sided sciatica at any time during the appeal 
period.  


CONCLUSIONS OF LAW

1.  A claimed left ankle disability was not incurred, and may 
not be presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

2.  A claimed right wrist disability was not incurred, and 
may not be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

3.  The criteria for an initial disability rating in excess 
of 20 percent prior to August 25, 2008, for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5285-5292 (as in effect prior to September 26, 
2003), and Diagnostic Codes 5003, 5235-5243 (2008).

4.  The criteria for a disability rating of 40 percent 
beginning August 25, 2008, but no earlier, for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes 5003, 5285-5292 (as in effect prior to 
September 26, 2003), and Diagnostic Codes 5003, 5235-5243 
(2008).

5.  The criteria for a separate rating of 10 percent 
effective August 25, 2008, but no earlier, for left lower 
extremity sciatica associated with the veteran's service-
connected degenerative disc disease of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.25, 4.123, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection, right wrist and left ankle

The veteran seeks service connection for right wrist and left 
ankle pain.  He says that he sustained severely torn 
ligaments in both ankles around 1995.  He also maintains that 
the wear and tear of physical training has led to his right 
wrist pain.  His long military career included service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Service treatment records (STRs) contain no record of any 
complaints, diagnosis, or treatment for left ankle or right 
wrist pain, but do show a diagnosis of bilateral shin splints 
in June 1996.  Retirement examination done in April 2003 also 
found no upper or lower extremity abnormalities, but 
"chronic joint pain, mild - wrist, ankles, knees, hips" was 
written in the "Summary of Defects and Diagnoses" portion 
of the form. 

In February 2004 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
reported a history of ankle pain and decreased motion.  He 
also reported a history of wrist pain when doing pushups and 
extreme extension.  He added that there was no swelling, 
numbness, or other symptoms in the wrist.  Physical 
examination found no abnormality or instability of the 
ankles, and no swelling, pain, or redness of the wrist.  The 
examiner elaborated as follows:

He has normal and equal flexion extension 
of the wrist.  Normal radial no deviation 
noted.  Good strength 5/5 in bilateral 
muscle groups.  Normal sensory 
examination seen in to his hands 
bilaterally.

X-rays of the ankles found routine joint spaces at the 
tibiotalar joints; normal alignment; no significant 
osteophytes in the periarticular region of the ankles; no 
acute fractures; and no subluxation.  X-rays of the wrists 
were also normal.  Diagnoses were "bilateral ankle 
discomfort without significant instability of the ankles no 
significant arthritic changes on x-ray;" and "bilateral 
wrist dorsal discomfort with normal x-ray findings and normal 
functional capacity."

In August 2008 the veteran was accorded another C&P 
examination.  The examiner reports that the claims file was 
reviewed.  During the examination the veteran reported that 
he had rolled his left ankle several times in-service.  
Physical examination found the left ankle to be "normal in 
ROM [range of motion] and tenderness."  The examiner also 
found the right wrist to be "without pain and normal range 
of motion."  X-rays of the left ankle revealed no evidence 
of an acute fracture or dislocation; no degenerative changes; 
and unremarkable soft tissue structures.  X-rays of the right 
wrist were also negative for abnormalities.  Diagnoses were 
"left ankle is normal" and "right wrist is normal."

In short, STRs contain no record of any complaints, 
diagnosis, or treatment for left ankle or right wrist 
problems.  The record also contains no evidence of any 
treatment or assessment for left ankle or right wrist 
symptomatology following the veteran's discharge from 
service.  Indeed, repeated physical examinations and 
radiologic testing have found no abnormalities.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid 
claim absent proof of a present disability).  Accordingly, 
service connection on a direct basis for a left ankle 
disability and a right wrist disability must be denied.  
38 C.F.R. § 3.303.  However, since the veteran served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War the inquiry 
does not end here.  See 38 C.F.R. § 3.317.

In order to establish service connection under 38 C.F.R. 
§ 3.317, there must be objective indications of a qualifying 
chronic disability which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

By the veteran's own words, his left ankle and right wrist 
pain are secondary to "the wear and tear" on his body from 
the rigors of physical training, including running, road 
marches, and pushups.  Moreover, there is no evidence of any 
chronic left ankle or right wrist pain that first manifest 
during the veteran's service in the Persian Gulf.  Simply 
put, there is no evidence of objective indications of a 
qualifying chronic disability as two C&P examinations 
indicated those joints were normal.  Even assuming, arguendo, 
that the veteran's left ankle and right wrist complaints are 
of unknown etiology, based on 2004 and 2008 examination 
findings of normal functional capacity, his subjective 
complaints of left ankle and right wrist pain do not meet the 
manifest to a degree of 10 percent or more requirements of 38 
C.F.R. § 3.317(a)(1)(i).  See also 38 C.F.R. § 3.317(a)(3).  
Accordingly, service connection for a left ankle disorder and 
a right wrist disorder under the provisions of 38 C.F.R. § 
3.317 is not warranted. 

Reasonable doubt has been considered in this matter; however, 
the just described probative medical and lay evidence against 
the veteran's claims outweighs his allegations of a nexus 
between a claimed left ankle and right wrist disorder and 
active military service.  The record thus does not contain an 
approximate balance of negative and positive evidence on the 
merits for a finding in the veteran's favor.  38 C.F.R. 
§ 3.102.  

II. Increased rating, lumbar spine

As stated before, in March 2004 the veteran was granted 
service connection for degenerative disc disease of the 
lumbar spine with an evaluation of 0 percent effective July 
1, 2003.  The veteran appealed this initial rating.  In a 
rating decision dated in September 2008 the evaluation for 
his service-connected lumbar spine disability was increased 
from 0 to 20 percent.  Review of the record reveals that this 
disability has been evaluated under the provisions of 
Diagnostic Code 5293-5243 since service connection was 
granted.  38 C.F.R. § 4.71a.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Following an 
initial award of service connection for a disability, 
separate ratings can be assigned for separate periods of time 
based on facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Staged ratings are appropriate in this case as 
will be shown below.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under the provisions of Diagnostic Code 5293, intervertebral 
disc syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopædic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher rating.  38 CFR 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  A 10 percent rating was 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  Id.  A 20 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

For purposes of evaluation under the provisions of Diagnostic 
Code 5293 in effect from September 23, 2002, through 
September 25, 2003, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopædic and 
neurologic manifestations" means orthopædic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. 38 CFR 
4.71a, Diagnostic Code 5293, Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopædic 
disabilities using evaluation criteria for the most 
appropriate orthopædic diagnostic code or codes.  38 CFR 
4.71a, Diagnostic Code 5293, Note (2).  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, rate each segment on the basis 
of chronic orthopædic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a, Note (3).

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).  

Under the criteria in effect prior to September 26, 2003, a 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and a 40 
percent rating was warranted for severe lumbosacral strain 
with evidence of listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion with osteo-
arthritic changes.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003). A 60 percent 
evaluation was warranted for residuals of a fractured 
vertebra if there was abnormal mobility requiring a neck 
brace (jury mast) but no spinal cord involvement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (as in effect prior to 
September 26, 2003).  A 60 percent evaluation was warranted 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle and a 100 percent evaluation was given for 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect prior 
to September 26, 2003).  A 100 percent evaluation for 
residuals of fracture of a vertebra was warranted if there 
was spinal cord involvement and the injured individual was 
bedridden or required long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003).  

In addition to the foregoing, a 50 percent evaluation was 
warranted for unfavorable ankylosis of the lumbar spine, and 
a 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289) (as in effect 
prior to September 26, 2003).  

The rating schedule also provided for a 10 percent rating for 
slight limitation of motion of the lumbar spine.  A 20 
percent rating was warranted for moderate limitation of 
motion, and a 40 percent rating required severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (as in effect prior to September 26, 2003).  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 40 percent evaluation for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
September 26, 2003).  For VA compensation purposes, fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

The veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of daily back pain which he says 
interferes with his sleep and his ability to straighten after 
bending.  In February 2004 he was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of chronic low back discomfort, but indicated that 
it was not activity limiting.  He also denied any radicular 
symptoms, and any bowel or bladder dysfunction.  Physical 
examination revealed normal alignment of the back, with no 
pain to palpation or sciatic notches; however, the examiner 
did observe that there was "mild discomfort to palpation in 
the paraspinous musculature in the lower lumbar region."  
Range of motion findings were forward flexion to 100 degrees, 
extension to 35 degrees, lateral bending to 45 degrees, and 
rotation to 40 degrees bilaterally.  Muscle strength was 5/5 
in all bilateral lower extremity groups, and deep tendon 
reflexes, patellar tendon and Achilles tendon bilaterally 
were 2+.  The examiner also found no sensory deficits in the 
lower extremities, and reported negative clonus, negative 
Babinski testing, and negative straight leg raising 
bilaterally.  X-rays taken pursuant to the examination showed 
no evidence of scoliosis or spondylolisthesis, but did show 
minimal anterior osteophyte formation in the lumbar spine.  
Diagnosis was "chronic mild low back pain likely secondary 
to degenerative disc disease of the lumbar spine."

Magnetic resonance imaging (MRI) testing done by a private 
provider in June 2007 found the vertebræ to be normal in 
alignment, height, and marrow signal.  There was no abnormal 
paravertebral or paravertebral soft tissue mass.  There was 
also no evidence of focal disc herniation, thecal sac 
compression, central canal or spinal/foraminal stenosis, or 
facet hypertrophy at the L1-L5 levels; however, a broad-based 
circumferential disc bulge with mild bilateral facet 
hypertrophic changes was seen at L5-S1.  

In August 2008 the veteran was accorded a C&P spine 
examination.  During the examination he said that his back 
hurts constantly.  He reported a history of decreased motion, 
stiffness, spasms, and pain across the low paraspinal regions 
bilaterally.  He complained of a "stabbing and aching" pain 
of moderate severity, radiating from his back to his left 
buttock to the left posterior thigh at the knee, and said 
that he is only able to stand for 15 to 30 minutes and walk 
about 50 to 75 yards before he has to sit down due to his 
back pain.  Even so, he reported that he had not missed any 
work in the past 12 months because of his low back pain.  He 
added that he works full time, and travels fairly 
extensively.  He denied any hospitalizations, and said that 
he takes oral medication and occasionally uses his wife's 
TENS unit for his back pain.  He also denied any urinary 
incontinence; nocturia; erectile dysfunction; numbness or 
parethesias; leg or foot weakness or unsteadiness; visual 
dysfunction; or dizziness.  

Physical examination found spasms, guarding, tenderness, and 
pain with motion in the bilateral sacrospinalis.  However, 
bilateral ankle jerk was 1+ (hypoactive), and reflex 
examination results were otherwise 2+ in knee jerk.  Motor 
examination and muscle tone were also normal, and there was 
no muscle atrophy; but there was decreased light touch and 
vibration in the left lower extremity, and Lasegue's sign was 
positive on the left side.  Range of motion testing of the 
thoracolumbar spine found flexion from 0 to 60 degrees, with 
pain beginning at 10 to 15 degrees.  Motion was limited to 0 
to 50 degrees after repetitive use.  Extension was from 0 to 
15 degrees, with pain beginning at 15 degrees.  Other range 
of motion findings were as follows:

o	Lateral flexion, right side: 0 to 25 degrees, with 
pain beginning at 25 degrees.  
o	Lateral flexion, left side: 0 to 40 degrees, with 
pain beginning at 20 degrees.  
o	Lateral rotation, right side: 0 to 20 degrees, with 
pain beginning at 18 degrees.  
o	Lateral rotation, left side: 0 to 30 degrees, with 
pain beginning at 20 degrees.  

The examiner added that there was no bladder or bowel 
incontinence, and no ankylosis.  He further noted that gait, 
posture, and head position were normal.  An MRI showed mild 
degenerative changes throughout the lumbar spine.  Diagnosis 
was degenerative joint disease of the lumbar spine with 
degenerative changes in much of the lumbar spine and L5-S1 
disc with mild left sided sciatica.  According to the 
examiner, the veteran's lumbar spine disability has 
significant effects on the veteran's usual occupation, and 
causes problems with lifting, carrying, and reaching.  He 
opined that the veteran's usual activities of daily living 
are affected as follows:
		TRAVELING:	moderate
CHORES:	moderate	FEEDING:	 none
SHOPPING:	 mild 	BATHING: 	none
EXERCISE: 	severe 	DRESSING: 	none
SPORTS: 	severe 	TOILETING: 	none
RECREATION	severe 	GROOMING: 	none

Analysis

From the outset the Board notes that there is no report of 
any incapacitating episodes at any time during the appeal, so 
an increased rating under Diagnostic Codes 5293 and 5243 is 
not possible.  

With regard to chronic orthopædic manifestations, the record 
contains no evidence of a fractured vertebra or of any kind 
of ankylosis, so evaluation under Diagnostic Codes 5285, 
5286, and 5289 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5286, 5289 (as in effect prior to 
September 26, 2003).  Evaluation under Diagnostic Code 5003 
is also not appropriate, since the highest rating under that 
criterion is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A higher rating of 40 percent under Diagnostic Code 
5292 is likewise not warranted unless there is severe 
limitation of motion.  

Prior to August 2008, the evidence showed ranges of motion 
that exceeded the ranges of motion that VA has designated as 
normal.  See 38 C.F.R. § 4.71a, Plate V.  While Plate V and 
Note (2) were not added to the rating schedule until 
September 26, 2003, the normal ranges of motion codified 
therein are still considered instructive for determining 
whether there was a severe loss of motion prior to that time.  
In his July 2004 notice of disagreement, the veteran asserted 
that he had back pain that at times was so bad that he could 
not bend down for long periods of time without holding his 
lower back to get back up.  He also reported that it was 
difficult to sleep at night because of the pain in his back.  
In the substantive appeal, he also noted that he suffers from 
very painful chronic pain daily; that he was unable to run 
much due to pain; unable to play competitive basketball and 
could only periodically play a pick up game for a very short 
period of time; that it was challenging to wash his 
automobiles, cut his lawn or work in the yard, or do other 
things he was able to do in the past; and that he has to take 
medication to reduce pain when completing routine activities.  

After considering his lay statements and the 2004 VA 
examination report, the Board determines that loss of motion 
was not severe prior to August 2008 as the evidence showed 
ranges of motion that exceeded normal range of motion.  A 
higher rating of 40 percent for severe limitation of motion 
under Diagnostic Code 5292 is thus not warranted.  After 
conducting the physical examination, the examiner in February 
2004 assessed the veteran's pain as mild in nature.  While 
the objective evidence did not show that a 20 percent or 
higher rating was warranted for moderate or severe limitation 
of motion, the veteran's complaints of pain on use and other 
functional impairment do support the 20 percent rating that 
was assigned by the RO effective from July 1, 2003.  Under 
the new General Rating Formula, a 40 percent evaluation is 
warranted if there is forward flexion to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  
Neither is shown by the evidence in this case that predates 
August 2008.  
 
There is also no report of lumbar strain with listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion which, if present, would 
warrant an increased rating under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  However, range of motion of the 
thoracolumbar spine with pain beginning at 10 - 15 degrees 
meets current schedular provisions for a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  
Accordingly, the Board finds that the criteria for a rating 
of 40 percent for the orthopædic manifestations of the 
veteran's lumbar spine disability are met beginning August 
25, 2008; the earliest date the evidence shows limitation of 
motion to that degree of severity.  See Fenderson, 12 Vet. 
App. 119, 126 (regarding staged ratings); VAOPGCPREC 7-2003 
(the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal).  
Again, a rating in excess of 40 percent prior to August 2008 
is not warranted under either the old or new regulations 
based on examination findings of flexion to 100 degrees, 
extension to 35 degrees, lateral flexion to 45 degrees, and 
rotation to 40 degrees; and since, again, there is no 
evidence of any ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5292 (as in effect prior to September 26, 2003), 
and Diagnostic Codes 5235-5243 (2008).

As for chronic neurologic manifestations, there is no 
evidence prior to August 2008 of signs and symptoms resulting 
from disc disease that are present constantly or nearly so, 
or of any associated objective neurologic abnormality.  
However, the August 2008 examination findings of decreased 
light touch in the left L3-L5 region and assessment of left-
sided sciatica are demonstrative of some neurologic 
involvement in the left lower extremity.  The Board further 
notes the veteran's complaints during his August 2008 
examination of stabbing and aching as well as "electrical 
and shooting" radiating pain, which he described as moderate 
in 

intensity.  Even so, according to the August 2008 examiner, 
the veteran's symptomatology is indicative of no more than 
"mild" left sided sciatica.  As the primary abnormality was 
decreased light touch and vibration sense assessed as 1/2, 
and since position sense and pinprick were assessed as 
normal, the Board finds the evidence shows that the veteran's 
left sided sciatica is no more than mild.  The Board further 
finds that the degree of disability best corresponds to mild 
as there was no loss of muscle strength or muscle tone and as 
the ankle jerk was 1+ bilaterally and not just on the left.  
While neuritis not characterized by organic changes may be 
rated as high as moderately severe if associated with sciatic 
nerve involvement, the Board finds that in this particular 
case, as pinprick and position sense were both normal, an 
evaluation in excess of 10 percent is not warranted, even 
taking into account the veteran's complaints of moderate 
pain.  Accordingly, the Board finds that the criteria for a 
rating of 10 percent, but no higher, for the chronic 
neurologic manifestations in the left lower extremity of the 
veteran's degenerative disc disease of the lumbar spine are 
met beginning August 25, 2008; the earliest date of 
corroborative evidence.  See 38 C.F.R. § 4.123.  

The Board further finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's lumbar spine disorder that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  Indeed, the veteran reports that he 
is employed and has never been hospitalized for back trouble.  
Nor does the case present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  These factors have been taken 
into consideration in the assigned rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In a letter dated in November 2003 the veteran was apprised 
of the information and evidence necessary to establish his 
claim for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a letter dated in July 2008 he 
was apprised of how VA determines disability ratings and 
effective dates.  Although the 2008 letter was issued after 
the rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

In regard to his claim for an increased rating for his 
service-connected back disability, the Board further notes 
that the this appeal stems from the initial grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded multiple C&P examinations, the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a claimed left ankle disorder is 
denied.

Service connection for a claimed right wrist disorder is 
denied.

An initial disability rating in excess of 20 percent prior to 
August 25, 2008, for degenerative disc disease of the lumbar 
spine is denied.

A disability rating of 40 percent beginning August 25, 2008, 
for degenerative disc disease of the lumbar spine disability 
is granted, subject to subject to the law and regulations 
governing the payment of monetary benefits.

A separate rating of 10 percent beginning August 25, 2008, 
but no earlier, for left lower extremity sciatica is granted, 
subject to subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In a rating decision dated in September 2008 the veteran was 
granted service connection for a left wrist disorder, and 
assigned a noncompensable evaluation for this disability 
effective July 1, 2003.  In correspondence dated in December 
2008 he filed a Notice of disagreement with the assigned 
noncompensable rating.  

VA caselaw provides that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlicon v. West, 12 Vet. App. 238 (1999).  Since the 
veteran has timely filed a notice of disagreement with regard 
to the issue of an initial compensable rating for his 
service-connected left wrist disability, the matter must be 
remanded for compliance with 38 CFR § 19.26.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

Issue a statement of the case with respect 
to the issue of an initial compensable 
rating for a left wrist disability, to 
include notification to the veteran of the 
need to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the veteran the requisite 
period of time for a response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


